I agree that peaceful picketing of the plaintiff's place of business by the defendant union for the purpose of inducing the plaintiff's customers to refrain from buying non-union products of a manufacturer, which are on sale by the plaintiff, is lawful. That is not a "secondary boycott." For that reason the judgment of the Appellate Division should be modified, if not reversed. I agree, too, that the union would be acting unlawfully if it picketed the plaintiff's place of business in manner calculated to impede or intimidate customers of the plaintiff, or if the union attempted to coerce the plaintiff by other unlawful acts or by threat of injury to his business, except as such injury might result from the use, by the union, of lawful means to achieve a lawful end. (Exchange Bakery  Restaurant, Inc., v. Rifkin,245 N.Y. 260.) A majority of this court are of the opinion that the plaintiff is entitled to an injunction, at least against such unlawful acts and threats. I do not agree with that conclusion because, in my opinion, the weight of the evidence sustains the findings of the trial judge that here there were no such wrongs.
The trial court found, after hearing and seeing witnesses, that the picketing was conducted by the defendant union *Page 291 
in a peaceful and orderly manner without threats, intimidation, force or violence either against plaintiff or his customers. The Appellate Division has based the contrary finding of violence and intimidation upon evidence given by the plaintiff and a photographer, employed by the plaintiff to take photographs of the picketing. It is undisputed that on week days there was only one picket in front of the plaintiff's store, and on Saturdays two pickets. The testimony as to threats, violence or disorder upon a few occasions, usually not identified, is vague, consists largely of conclusions, and is contradicted by those accused of wrongdoings. No customer is produced by the plaintiff and no police officer.
Disorderly conduct, force, violence or intimidation by pickets should be sternly suppressed by the police. In this case a majority of the Appellate Division, disregarding the evidence of the witnesses produced by the defendant, and disregarding the findings of the trial judge who heard these witnesses, has chosen to believe the vague and unsatisfactory testimony given by the plaintiff, and to base finding of threats and intimidation upon that evidence. I can find no basis for the conclusion of the Appellate Division that the findings of the trial judge are against the weight of evidence.
The judgment of the Appellate Division should be reversed and the judgment of Special Term affirmed.